Citation Nr: 1817327	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar arthritis, currently rated 
10 percent disabling.

2.  Entitlement to service connection for a right hip disability, to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	James N. Guin, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his representative



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2007 rating decision, the RO denied entitlement to a right hip disability.  This issue was remanded in March 2012 and October 2013.  In a September 2014 decision, the Board granted entitlement to service connection for lumbar arthritis.  In a June 2015 rating decision, the RO assigned a 10 percent disability rating to lumbar arthritis, effective January 23, 2006.  

The issues were remanded in June 2017 to afford the Veteran a Board hearing.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2018; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right hip disability

A March 2013 VA examination report reflects that the Veteran was having right buttock pain, which was referred pain from the back.  05/24/2017 Medical Treatment Record-Government Facility at 176.

In May 2015, a VA examiner opined that the Veteran's right hip disorder is less likely than not proximately due to or the result of the Veteran's service-connected flail chest and back disorder.  The examiner noted that the entire service treatment records, including July 1971 Medical Board and immediate post-service medical records are silent for right hip disorders.  Absence of kyphoscoliotic curvature related to service-connected flail chest makes it less likely than not that the Veteran's right hip disorder is caused by or aggravated by his service-connected flail chest.  The examiner was not aware of any medical literature confirming that flail chest causes hip disorders.  The examiner stated that with regard to lumbar degenerative disc disease it is not a known risk factor for right hip disorders.  The examiner stated that right hip osteoarthritis/DJD diagnosed in 2005 is most likely caused by and related to natural age and aggravated by his BMI of 34 in the Veteran.  Osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  For the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.  Advanced age is one of the strongest risk factors associated with osteoarthritis.  The National Health and Nutrition Examination Survey found the prevalence of the disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55.  These findings are consistent with those of early studies.  Obesity is perhaps the strongest modifiable risk factor for the development of osteoarthritis.  Multiple studies have demonstrated a relationship between obesity and osteoarthritis.  

A July 2017 VA examiner noted chronic low back pain with referred pain to the right buttock.  The examiner stated that his hip pain and his right buttock pain are referred pain from the back.  12/01/2017 Medical Treatment Record-Government Facility at 25.  

Such statements by the Veteran's treating physician suggests a relationship between his hip pain and back condition, which is in conflict with the May 2015 VA examiner's finding that lumbar degenerative disc disease is not a known risk factor for right hip disorders.  Moreover, it is unclear whether the referred hip pain constitutes merely a symptom or is indicative of a chronic hip disability.  Further opinion should therefore be sought.

Lumbar spine disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), it was held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination provided on remand should comply with the requirements of Correia to the fullest extent possible.  At the May 2016 VA examination, the Veteran reported flares of the lumbar spine every morning, lasting until he gets up and takes Naproxen, or sometimes Tramadol.  The examination was not conducted during a flare-up, and the examiner stated that pain, weakness, fatigability or incoordination would not significantly limit functional ability with flare-ups.  On examination, the examiner should be asked to provide comment on any additional limitation of motion due to flare-ups.  

On remand, associate updated VA treatment records for the period from April 12, 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from April 12, 2017.

2.  Request that a VA physician specializing in orthopedics review the virtual folder and respond to the following:

a)  Identify all disabilities of the rip hip currently present or present at any point during the appeal period (from January 2006).  Is any identified right hip disability at least as likely as not (50 percent or greater probability) caused by service-connected lumbar arthritis?  

b)  Indicate whether it is at least as likely as not (50 percent or greater probability) that any right hip disability has been aggravated (worsened beyond its natural progression) by service-connected lumbar arthritis.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  Gather information from the Veteran and/or the claims file in providing this statement.  (The Court has held that an inability to observe a flare-up is an insufficient basis for not providing an estimate on additional functional limitation.)

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment. 

The examiner should also provide an opinion concerning how the lumbar spine disability affects his occupational functioning and daily activities.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

4.  After completion of the above, review the relevant evidence of record and readjudicate the service connection and increased rating issues.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




